Matter of Yonkers Firefighters v City of Yonkers (2018 NY Slip Op 06750)





Matter of Yonkers Firefighters v City of Yonkers


2018 NY Slip Op 06750


Decided on October 10, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 10, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2016-00245
 (Index No. 3914/14)

[*1]In the Matter of Yonkers Firefighters, etc., et al., appellants, 
vCity of Yonkers, respondent.


Archer, Byington, Glennon and Levine, LLP, Melville, NY (John H. Byington of counsel), for appellants.
Michael V. Curti, Corporation Counsel, Yonkers, NY (Coughlin & Gerhart, LLP [Paul J. Sweeney], of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78 to review a determination of the City of Yonkers dated August 22, 2014, terminating the employment of the petitioner Christopher Giardini, the petitioners appeal from an order of the Supreme Court, Westchester County (Susan Cacace, J.), dated November 25, 2015. The order, insofar as appealed from, denied the petitioners' motion pursuant to CPLR 3217 to discontinue the proceeding.
ORDERED that the appeal from the order is dismissed, without costs or disbursements.
The appeal from the order denying the petitioners' motion to discontinue this proceeding must be dismissed. An intermediate order made in a CPLR article 78 proceeding is not appealable as of right (see CPLR 5701[b][1]; Matter of Dicker v Glen Oaks Vil. Owners, Inc., 153 AD3d 1398; Matter of Sweeney v Schneider, 123 AD3d 1049, 1049-1050), and the possibility of taking a direct appeal therefrom terminated with entry of judgment in the proceeding (see Matter of Yonkers Firefighters v City of Yonkers, _____ AD3d _____ [Appellate Division Docket No. 2016-02470; decided herewith]; Matter of Aho, 39 NY2d 241). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501[a][1]).
DILLON, J.P., LEVENTHAL, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court